DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Reasons for Allowance
The present invention is directed to a user apparatus in a radio communication system including a base station and the user apparatus. In particular,  the user apparatus includes: a receiver unit configured to receive, from the base station, first designation information for designating a resource group including a plurality of resources each including a bandwidth of a predetermined number of resource blocks and second designation information for designating allocation resources in the resource group; and a communication unit configured to perform data communication using the allocation resources designated by the second designation information in the resource group designated by the first designation information. Each independent claim uniquely identifies distinct features.

The following is an examiner’s statement of reasons for allowance: Claims 1-4, 12, 6-9 and 13 (renumbering as 1-10 respectively) are allowed.

Regarding claims 1 and 6, the closest prior arts:
Wong et al (US20190222405A1, Foreign EP16191540 Priority Date: Sep 29, 2016) discloses user apparatus and base station for
a receiver that receives, from the base station, first designation information for designating a resource group including a plurality of resources each having a bandwidth of a predetermined number of resource blocks and second designation information for designating allocation resources in the resource group (par 0036, 0051, 0073-0074, 0113-0114); and 
a processor that performs data communication using the allocation resources designated by the second designation information in the resource group designated by the first designation information (par 0036, 0042, 0051, 0073-0074, 0113-0116), 
wherein the second designation information has a 5-bit length that indicates a numerical value and is information for designating the allocation resources (par 0051, 0073-0074).

Yang et al (US20200383113A1, Foreign 201610669189.2 Priority Date: Aug 12, 2016) discloses user apparatus and base station for
wherein the second designation information has a 5-bit length that indicates a numerical value and is information for designating the allocation resources (par 0168-0169), 
wherein the second designation information has predetermined bit length that indicates a numerical value and is information for designating the allocation resources, and is mode instruction information for instructing an operation in a wideband mode using the resource group when the numerical value is included in a first range, and for instructing an operation in a narrowband mode not using the resource group when the numerical value is included in a second range (table 3, par 0089 and 0147-0148).

Fang (US 20190327718 A1, Foreign Priority Date: Sept 27, 2016) teaches: 
wherein the second designation information has a predetermined bit length that indicates a numerical value and is information for designating the allocation resources, and is mode instruction information for instructing an operation in a wideband mode using the resource group when the numerical value is included in a first range, and for instructing an operation in a narrowband mode not using the resource group when the numerical value is included in a second range (table 7, par 0181).

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the second designation information has a 5-bit length that indicates a numerical value and is information for designating the allocation resources, and is mode instruction information for instructing an operation in a wideband mode using the resource group when the numerical value is included in a first range, and for instructing an operation in a narrowband mode not using the resource group when the numerical value is included in a second range” as recited in claim 1.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the second designation information has a 5-bit length that indicates a numerical value and is information for designating the allocation resources, and is mode instruction information for instructing an operation in a wideband mode using the resource group when the numerical value is included in a first range, and for instructing an operation in a narrowband mode not using the resource group when the numerical value is included in a second range” as recited in claim 6.

Claims 1 and 6 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious the aforementioned claimed elements indicated above.

Claims 2-4, 12, 7-9 and 13 are allowed by virtue of their dependency on claims 1 and 6 respectively.


4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lu whose telephone number is (571)272-2844.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/XUAN LU/Examiner, Art Unit 2473   

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473